Citation Nr: 1040759	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1948 to April 1950 
with subsequent service in the Air Force Reserve from April 1950 
to September 1954 and the Army National Guard from September 1954 
to September 1957.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2009 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The Veteran did not have active wartime service.  


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not 
been met.  
38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, in a February 2010 statement of the case, the RO 
informed the Veteran of the regulations governing entitlement to 
non-service connected pension, and the claim was subsequently 
readjudicated in an August 2010 supplemental statement of the 
case.  

Further, the Veteran has been provided the opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  The Board finds that there is sufficient evidence to 
make a determination in this case, and the Veteran is not 
prejudiced by a decision at this time.

Non-Service Connected Pension


The Veteran seeks non-service connected VA pension benefits.  To 
be eligible for the pension, a Veteran must have served in the 
active military, naval, or air service (1) for 90 days or more 
during a period of war; (2) during a period of war with discharge 
or release from such service for a service-connected disability; 
(3) for a period of 90 consecutive days or more when such period 
began or ended during a period of war; or (4) for an aggregate 
of 90 days or more in two or more separate period of service 
during more than one period of war.  38 U.S.C.A. § 1521 (j).  

The term "active military, naval, or air service" includes (a) 
active duty; (b) any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty; and (c) any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated in 
the line of duty or from certain cardiovascular events.  38 
U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

In this case, the pertinent period of war is the Korean conflict, 
which is defined as the period from June 27, 1950, through 
January 31, 1955.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The Veteran had active service from December 1948 to April 1950.  
As such, he did not have active service during the Korean 
conflict, because his active service ended before June 27, 1950.  
The Board notes that the Veteran subsequently served in the Air 
Force Reserve and the National Guard, to include during the 
Korean conflict.  As noted above, such service can constitute 
active service provided certain conditions are met.  Review of 
the evidence does not suggest that these conditions are met, 
however:  the record contains no evidence, to include history, 
suggesting that a chronic disability onset in or was aggravated 
during duty training.  Thus, the Board finds that the Veteran has 
not had the requisite "wartime" service.  

The Board acknowledges the Veteran's contention that he would 
have had active service during the Korean conflict but for a 
family emergency that resulted in his hardship discharge in April 
1950   Although the Board is sympathetic to the appellant's 
contentions, the Board is unable to provide any legal remedy as 
the law provides no exception for such a situation.  See Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . benefits 
out of sympathy for a particular [claimant].'").  Accordingly, 
the claim for non-service connected pension is denied due to the 
lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

A non-service connected pension is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


